Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens [County of Queens], convicting appellant of a violation of section 435 of the Penal Law (false labels and misrepresentations in the sale of food products) and sentencing him to the workhouse for thirty days and “ in addition ” fining him $250 and, in default of payment, sixty days in the City Prison. Judgment modified on the law and the facts by reducing the sentence to the payment of the fine of $250 and in default of payment sixty days in the City Prison and to the time, if any, already served in jail by appellant. As so modified, the judgment is unanimously affirmed. Appellant is a first offender. The oil which was misrepresented as olive oil was edible. Under the circumstances a fine of $250 is ample punishment. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.